Citation Nr: 0212275	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-05 294	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a compensable rating for a left eye 
disorder.

2.  Entitlement to a rating higher than 20 percent for a 
right knee disorder for the period from November 8, 1993 to 
November 12, 1999.

3.  Entitlement to a separate rating higher than 10 percent 
as of November 13, 1999, for postoperative residuals 
following removal of a bone fragment of the right tibial 
tubercle.

4.  Entitlement to a separate rating higher than 10 percent 
as of November 13, 1999, for arthritis of the right knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1959 to November 1964.

In May 1994, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, granted the veteran's 
claim for a higher rating for his right knee disorder-
increasing the rating from 10 to 20 percent.  The RO also 
granted his claim for service connection for a left eye 
disorder and assigned a noncompensable, i.e., 0 percent 
rating.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board), requesting a rating higher than 20 
percent for his right knee disorder and a compensable rating 
for his left eye disorder.  He also appealed other claims for 
service connection for a hearing loss disability and for a 
septal deviation.  The Board issued a decision in December 
1998 denying the claims for service connection for the 
hearing loss disability and septal deviation.  But the Board 
remanded the other claims to the RO, requesting a rating 
higher than 20 percent for the right knee disorder and a 
compensable rating for the left eye disorder.

In December 1999, while on remand, the RO continued to deny 
the claim for a compensable rating for the left eye disorder.  
However, the RO assigned separate ratings for the right knee 
disorder-10 percent for the postoperative residuals 
following removal of a bone fragment of the right tibial 
tubercle and another 10 percent for arthritis.  The two 
separate ratings, when combined, are equivalent to the single 
20 percent rating the veteran had prior to that change.  See 
38 C.F.R. § 4.25 (2002) (explaining how to compute combined 
ratings).  Therefore, the overall rating for his right knee 
disability-as a whole, remained the same insofar as the 
amount of compensation that he actually receives.  This, in 
turn, means the RO did not actually reduce the rating for 
this disability and thereby unduly prejudice him by its 
actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. §§ 3.105(e), 3.344 (2002); Brown v. Brown, 5 
Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 
320, 324-25 (1995) (it is impermissible, 



in fact void abnitio, for the RO to unilaterally reduce the 
rating for an established service-connected disability by 
switching the burden of proof to the veteran, to show that 
there has not been any improvement in the status of his 
condition; rather, the RO must initially show that his 
condition has, in fact, improved warranting a reduction in 
rating, and even then the RO must give him an opportunity to 
be heard on this specific issue and submit medical or other 
evidence suggesting that a reduction is not in order).

So the issues now before the Board, on appeal, are whether 
the veteran is entitled to a compensable rating for his left 
eye disorder; and as for his right knee, whether he is 
entitled to a collective rating higher than 20 percent for 
the period preceding the effective date of the change, 
November 13, 1999, to separate ratings, and whether he is 
entitled to separate ratings higher than 10 percent as of 
that date.


FINDINGS OF FACT

1.  The veteran's left eye is currently asymptomatic; he has 
no ocular abnormalities, and his vision in this eye is fully 
correctable to 20/20.

2.  The veteran has (and has had), at worst, no more than 
slight limitation of motion in his right knee, despite his 
chronic pain and painful motion due to his arthritis; he also 
has (and has had) no more than slight instability and 
subluxation.



CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable rating 
for the left eye disorder.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.31, 4.84a, Diagnostic 
Codes 6099-6009 (2002).

2.  The criteria have not been met for a rating higher than 
20 percent for the right knee disorder for the period from 
November 8, 1993 to November 12, 1999, or for separate 
ratings higher than 10 percent as of November 13, 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Here, though, the requirements of the VCAA have been 
satisfied.  On each and every occasion that the RO has 
adjudicated the claims at issue for higher ratings, 
the veteran has been duly notified of the reasons and bases 
for the decision.  The RO also provided him a Statement of 
the Case (SOC) and several periodic Supplemental Statements 
of the Case (SSOCs) concerning his claims, further discussing 
the reasons and bases for denying ratings higher than he 
currently has and citing the governing laws and regulations.  
The RO also sent him a letter in October 2001 specifically 
discussing the legal implications of the VCAA, and aside from 
that, the SSOC most recently issued in April 2002 also 
explained the implications of this new law and cited the 
revised regulations, too.  Moreover, the veteran has 
undergone several VA medical examinations, including by 
specialists, to obtain medical opinions concerning the 
severity of his disabilities.  Indeed, that was partly the 
reason the Board remanded this case to the RO in December 
1998.  The Board also remanded the case, however, to obtain 
additional medical treatment records from the James A. Haley 
Veterans' Hospital in Tampa, Florida, which are relevant to 
this appeal.  And the RO obtained those records on remand as 
requested.  The veteran since has indicated in April 2001 
that he has not received any additional treatment from 
private physicians, only at that VA hospital, so there are no 
other relevant medical records to be obtained concerning his 
current appeal.

The veteran also testified at a hearing at the RO in January 
1997, before a local hearing officer, to further discuss his 
allegations, and the veteran more recently submitted a 
statement in October 1998 indicating that he was withdrawing 
his request for another hearing at the RO before a Member of 
the Board.  See 38 C.F.R. § 20.704(e).  Therefore, the Board 
may proceed to issue a decision in this appeal without fear 
of prejudicing him because all of the preliminary 
requirements of the VCAA have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).


II.  Method of Determining the Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  If the veteran timely appeals 
the rating initially assigned for a disability, just after 
establishing his entitlement to service connection for it, 
then VA must consider his claim in this context-which, in 
turn, requires determining whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1998).  If, however, he is requesting a higher rating for an 
already established disability that was service connected 
many years ago, then his current level of functional 
impairment is the most important consideration.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this particular case at hand, the veteran timely appealed 
the initial noncompensable, i.e., 0 percent rating assigned 
for his left eye disorder, so he is entitled to consideration 
of this claim in light of the court's holding in Fenderson.  
Conversely, since his right knee disorder was service 
connected many years ago, and his current appeal merely 
involves a claim for a rating higher than his most recent 
increase, to 20 percent, it is only necessary to consider 
this claim in light of the court's holding in Francisco.

III.  Left Eye

This condition (residuals of a subjunctival hemorrhage) is 
currently rated as noncompensably, i.e., 0 percent disabling 
under 38 C.F.R. § 4.84a, Code 6009.  According to Code 6009, 
an unhealed injury of the eye is rated from 10 to 100 percent 
depending on the degree of impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional 10 percent during continuance of 
active pathology.  10 percent also is the minimum rating that 
can be assigned during active pathology.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  But since this code does not provide 
for a 0 percent rating, one shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

A VA ophthalmologist who examined the veteran in November 
1999, at the request of the Board to determine the severity 
of his left eye disorder, indicated at the conclusion of that 
evaluation that he had "no ocular abnormalities."  That 
included the visual acuity in this eye, which was fully 
correctable to 20/20.  See 38 C.F.R. § 4.75.

A private ophthalmologist, Raymond J. Sever, M.D., who 
earlier had examined the veteran in June 1995, June 1996, and 
October 1997 determined essentially the very same thing 
concerning the visual acuity in his left eye.  It was fully 
correctable to 20/20 during each of those examinations, too, 
and there also was no objective clinical evidence of any sort 
of other ocular pathology involving this eye either, related 
to the veteran's service in the military, which might 
otherwise warrant assigning a compensable rating under such 
other potentially alternative criteria like 38 C.F.R. 
§§ 4.76, 4.76a, 4.77, 4.80, 4.83a, 4.84a, Table V, Codes 
6007, 6079, 6080, 6090, 6092, etc.


The veteran even had 20/25 best corrected visual acuity in 
his left eye during another VA ophthalmology examination in 
December 1995, and the objective clinical findings of that 
evaluation also were essentially unremarkable in all of the 
other relevant respects as well.  In fact, the records of the 
treatment and evaluation that he has received from VA and 
private doctors since at least 1982 pertain to other 
unrelated conditions.  Consequently, his left eye disorder 
has not been symptomatic ("active") at any time since 
filing his claim, so he has not been compensably disabled at 
any time as to warrant a "staged" rating under Fenderson.  
Moreover, since the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt doctrine does not 
apply, and this claim must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Right Knee

As alluded to earlier, for the period from November 8, 1993 
to November 12, 1999, the veteran had a single collective 20 
percent rating for his right knee disorder.  But as of 
November 13, 1999, the RO assigned separate ratings instead-
10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010 and 5260/61 for arthritis (with resulting pain, 
swelling, limitation of motion, etc.), and another 10 percent 
for "other" impairment (recurrent subluxation, lateral 
instability, etc.), under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, due to the postoperative residuals following removal of 
a bone fragment of the right tibial tubercle.  The RO 
assigned those separate 10 percent ratings to comply with a 
precedent opinion of VA's General Counsel.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  But also note, 
however, that the VA General Counsel more recently clarified 
that a veteran is only entitled to separate ratings in these 
limited instances if he also has sufficient limitation of 
motion to satisfy the requirements for a noncompensable 
rating under the appropriate diagnostic codes, here 5260 for 
flexion of the knee and 5261 for extension.  See VAOPGCPREC 
9-98 (August 14, 1998); Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), citing 38 C.F.R. §§ 4.14, 4.25.

Under Code 5260, a noncompensable rating of 0 percent is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.  Under Code 
5261, a noncompensable rating of 0 percent is warranted if 
extension is limited to no less than 5 degrees; a 10 percent 
rating requires extension limited to no less than 10 degrees, 
a 20 percent rating to no less than 15 degrees, a 30 percent 
rating to no less than 20 degrees, a 40 percent rating to no 
less than 30 degrees, and a 50 percent rating to no less than 
45 degrees.

Code 5003 pertaining to osteoarthritis also states that, even 
when the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application, nonetheless, for each 
such major joint or group of minor joints affected by the 
limitation of motion-to be combined, not added, under Code 
5003.  Furthermore, even in the total absence of any 
limitation of motion, a 10 percent rating still will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups. And a 20 
percent still can be assigned in these situations if there is 
the evidence necessary to satisfy the requirements for the 
lesser 10 percent rating, in addition to occasional 
incapacitating exacerbations.  But these ratings will not be 
combined with those based on limitation of motion.

Also, when determining the severity of a musculoskeletal 
disability such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated-due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms may "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

According to Code 5257, on the other hand, if the "other" 
impairment of the knee, which includes recurrent subluxation 
or lateral instability, is only "slight," then a 10 percent 
rating is warranted.  The next higher rating of 20 percent 
under this code requires "moderate" impairment, and the 
highest possible rating of 30 percent under this code 
requires "severe" impairment.

The veteran had the following ranges of motion in his right 
knee, in degrees, on the dates indicated:

exam date				extension to flexion
11/93 VAOPC			"FROM"
12/93 VAOPC			"FROM"
07/95 VAOPC			slightly decreased on flexion
10/95 VAOPC			again decreased on flexion
01/96 VA C&P			0-130
03/98 VA C&P			0 (i.e., at 180) to 110
03/99 VAOPC			0-120
11/99 VA C&P			0-115, passively & 0-130, actively
02/01 VAOPC			"Full" range of motion

*NOTE ALSO THAT:
"FROM" indicates he had full range of motion
VAOPC indicates his range of motion was tested in a VA 
outpatient clinic
VA C&P indicates the testing was done during an actual VA 
compensation and pension examination

VA considers "normal" range of motion in the knee to be 
from 0-140 degrees (extension to flexion).  See 38 C.F.R. 
§ 4.71, Plate II.  So comparing this norm to the results of 
the range of motion studies conducted at the various times 
indicated above shows the veteran clearly does not have 
sufficient limitation of motion in his right knee to either 
warrant a rating higher than 20 percent on this basis prior 
to November 13, 1999, or even a separate rating higher than 
10 percent as of that date under Codes 5260 and 5261.  In 
fact, he does not even satisfy the threshold minimum 
requirements under either of these codes for the lowest 
possible noncompensable rating since his flexion must be 
limited to no more than 60 degrees and his extension limited 
to no less than 5 degrees.  He far exceeds both requirements, 
but because most of the VA examiners objectively confirmed 
nonetheless that he experiences chronic pain and painful 
motion, tenderness, swelling, weakness (instability), and 
other physical discomfort of the type contemplated by DeLuca, 
there still were grounds for the RO assigning separate 
10 percent ratings under Codes 5003 and 5257 to compensate 
him for these various symptoms-which are most noticeable 
during prolonged use when they get worse ("flare up").  But 
even acknowledging that this sometimes occurs, he still must 
have greater functional impairment attributable to these 
symptoms when that happens to warrant ratings higher than 10 
percent.  And he simply does not based on the 
medical evidence currently of record, particularly concerning 
his range of motion which on many occasions was entirely 
normal and, at worst, was only slightly less than normal.

Also, merely because the veteran has received a brace for his 
right knee, undergone physical therapy, and taken 
nonsteroidal anti-inflammatory medications (NSAIDs) is not 
tantamount, in and of itself, to concluding that he has more 
than "slight" recurrent subluxation or lateral instability 
under Code 5257.  This is especially true since, as a result 
of those modalities of treatment, his instability has only 
sometimes been objectively confirmed, whereas at several 
other times it has not.  Indeed, there was no evidence 
whatsoever of either instability or subluxation when most 
recently examined in the VAOPC in February 2001.  Neither was 
there any objective clinical evidence of atrophy of the 
muscles neighboring his right knee (from disuse), or 
tenderness, inflammation, erythema, ecchymosis, effusion, 
induration, or swelling.  There also were no objective 
clinical signs of any sensory deficits (decreased reflexes, 
etc.).  So to the extent that he has at other times 
experienced instability or subluxation, although not 
clinically evident during that particular consultation, his 
symptoms are adequately compensated by his current 10 percent 
rating under Code 5257 because this suggest no more than 
"slight" resulting impairment.

Similarly, the veteran's pain, painful motion, swelling, 
crepitus, etc., although at times very clinically evident, 
are separately compensated under Code 5003, as part and 
parcel of his underlying arthritis.  And since his arthritis 
is only affecting one joint (his knee), as opposed to 2 or 
more major joints or 2 or more minor joint groups, he cannot 
receive a 20 percent rating under Code 5003.  Furthermore, 
since he has maintained essentially normal range of motion in 
his right knee (or, worst case scenario, has no more than 
slight limitation of motion), he obviously does not have 
"ankylosis," either favorable or unfavorable, because this 
means complete "immobility and consolidation of [the knee] 
joint due to disease, injury, [or] surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259, (1992).  This is clearly 
not the situation here.  Consequently, the provisions of Code 
5256, pertaining to ankylosis, do not apply.  The veteran 
also does not have symptomatic scars (painful, tender, 
ulcerated, etc.) which would otherwise warrant additional 
separate ratings under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805.

The medical and other evidence of record shows that the 
overall severity of the veteran's right knee disability is 
most commensurate with the separate 10 percent ratings that 
he currently has.  Thus, these ratings cannot be increased.  
38 C.F.R. § 4.7.  The preponderance of the evidence is 
against higher ratings, so the benefit-of-the-doubt rule does 
not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V.  Conclusion

The Board notes lastly that there is no objective indication 
the veteran's left eye and right knee disabilities have 
caused marked interference with his employment (i.e., beyond 
that contemplated by the ratings assigned), or that they have 
necessitated frequent periods of hospitalization, or that 
they otherwise have rendered impractical the application of 
the regular schedular standards.  To the contrary, the vast 
majority of his treatment has been on an outpatient basis, as 
opposed to while hospitalized, and he suffers from a number 
of different additional conditions-other than his service-
connected disabilities at issue, which greatly affect him 
physically and otherwise.  So he is not entitled to 
consideration of an increased rate of compensation on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a compensable rating for the left eye disorder 
is denied.

The claim for a rating higher than 20 percent for the right 
knee disorder, for the period from November 8, 1993 to 
November 12, 1999, is denied.

The claim for a separate rating higher than 10 percent as of 
November 13, 1999, for postoperative residuals following 
removal of a bone fragment of the right tibial tubercle, is 
denied.

The claim for a separate rating higher than 10 percent as of 
November 13, 1999, for arthritis of the right knee, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

